DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 9-13, 15-16, 20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2002/0011516 to Lee (“Lee”).

In reference to Claim 1, Lee discloses an apparatus (See Figure 2 Number 250) comprising a Universal Serial Bus (USB) virtual hub (See Figures 2 and 3 Number 200 and Paragraph 61), including: a USB upstream port (See Figures 2 and 3 Number 201 and Paragraphs 56-57); at least one external bus or external interface (See Figure 2 Number 127, Figures 2 and 3 Number 203 and Paragraphs 58-61); wherein the apparatus is configured to, detect one or more devices connected to the at least one external bus or external interface or embedded in or attached to a computing device or computing system connected to at least one external device or external interface (See Figure 2 Number 140 and Paragraphs 81, 97, and 100), at least one of the one of more devices comprising a non-USB device (See Paragraphs 63, 65, and 96), wherein each non-USB device is configured to perform one or more functions (See Paragraphs 4-6); generate virtual USB configuration information corresponding to at least one of the one or more non-USB devices and the one or more functions configured to be performed by the one of the one or more non-USB devices (See Paragraphs 71-72, 87, and 95); and present the virtual USB configuration information to a host when the host is connected to the USB upstream port via a USB link (See Paragraphs 71-72 and 85-95), wherein the virtual USB configuration information enables software running on the host to access at least one of, the one or more non-USB devices (See Paragraphs 71-72 and 85-95); and the one or more functions configured to be performed by the one or more non-USB devices (See Paragraphs 71-72 and 85-95), using communications employing a USB protocol sent between the host and the apparatus over the USB link (See Paragraphs 57-59, 71-75 and 98).

In reference to Claim 2, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses a control function (See Figure 4 Number 410) connected to a downstream virtual port (See Figure 4 Number 310), wherein the control function includes an interface for controlling virtual ports in the virtual USB hub (See Paragraphs 73-75), and wherein the virtual USB configuration information further includes configuration information corresponding to the control function (See Paragraphs 74-75).

In reference to Claim 3, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus is configured to: generate, for each non-USB device, virtual USB configuration information including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions that non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub; and present USB configuration information including the virtual USB configuration information to the host (See Paragraphs 61-64 and 71-73).


In reference to Claim 9, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the at least one external bus or external interface includes an external USB interface (See Paragraph 61), and wherein the apparatus is further configured to: detect a USB device connected to the external USB interface or a USB function embedded in a second apparatus connected to the external USB interface (See Paragraphs 34, 66, and 78); generate USB configuration information corresponding to the USB device or embedded USB function (See Paragraphs 25, 34, and 71); and present the USB configuration information to the host over the USB link, wherein the USB configuration information enables software running on the host to access the USB device or the embedded USB function using a USB protocol (See Paragraphs 25, 34, and 71).

In reference to Claim 10, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus is further configured to implement a virtual function corresponding to a physical USB device or USB function (See Paragraphs 61-64, 71-73, and 95); present virtual USB configuration corresponding to the virtual function to the host (See Paragraphs 25, 34, 71, and 87); and facilitate communication using a USB protocol between the virtual function and software running on the host (See Paragraphs 61-64, 71-73, and 95).


In reference to Claim 11, Lee discloses a method comprising implementing a virtual USB hub (See Figures 2 and 3 Number 200 and Paragraph 61) having an upstream USB port (See Figures 2 and 3 Number 201 and Paragraphs 56-57) and at least one external bus or external interface (See Figure 2 Number 127, Figures 2 and 3 Number 203 and Paragraphs 58-61); and enabling software running on a host connected to the upstream USB port via a USB link to communicate (See Paragraphs 71-72 and 85-95) with at least one of, a first non-USB device connected to an external bus or external interface on the virtual USB hub; a first non-USB device embedded in a computing device connected to an external bus or external interface on the virtual USB hub; and one or more functions implemented by the first non-USB device connected to the external bus or external interface or implemented by the first non-USB device embedded in the computing device (See Figure 2 Number 140 and Paragraphs 81, 97, and 100), wherein the virtual USB hub includes a control function (See Figure 4 Number 410) connected to a downstream virtual port (See Figure 4 Number 310), and wherein the virtual USB configuration information further includes configuration information corresponding to the control function (See Paragraphs 74-75).

In reference to Claim 12, Lee discloses the limitations as applied to Claim 11 above.  Lee further discloses detecting the first non-USB device is connected to an external bus or external interface or the computing device having the first non-USB device embedded therein is connected to an external bus or external interface (See Figure 2 Number 140 and Paragraphs 81, 97, and 100); generating virtual USB configuration information corresponding to at least one of the first non-USB device and the one or more functions configured to be performed by the first non-USB device (See Paragraphs 71-72, 87, and 95); and presenting the virtual USB configuration information to the host (See Paragraphs 71-72 and 85-95), wherein the virtual USB configuration information is configured to enable software running on the host to communicate with at least one of the first non-USB device and the one or more functions configured to be performed by the first non-USB device using data transmissions sent over the USB link using a USB protocol (See Paragraphs 71-72 and 85-95).

In reference to Claim 13, Lee discloses the limitations as applied to Claim 12 above.  Lee further discloses generating virtual USB configuration information corresponding to the first non-USB device, including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions the non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub (See Paragraphs 61-64, 71-73, and 87).


In reference to Claim 15, Lee discloses the limitations as applied to Claim 11 above.  Lee further discloses detecting one of, a second non-USB device has been connected to the external bus or external interface of the virtual USB hub, a second non-USB device embedded within the computing device has been activated; and a second non-USB device has been attached to the computing device interface (See Figure 2 Number 140 and Paragraphs 41, 81, 97, and 100), wherein the second non-USB device is configured to perform one or more functions (See Paragraphs 4-6 and 41); generating updated virtual USB configuration information corresponding to at least one of the second non-USB device and the one or more functions configured to be performed by the second non-USB device (See Paragraphs 71-72, 87, and 95); and presenting the updated virtual USB configuration information to the host (See Paragraphs 71-72 and 85-95), wherein the updated virtual USB configuration information is configured to enable the software running on the host to communicate with at least one of the second non-USB device (See Paragraphs 71-72 and 85-95) and the one or more functions configured to be performed by the second non-USB device using data transmissions sent over the USB link using the USB protocol (See Paragraphs 57-59, 71-75 and 98).

In reference to Claim 16, Lee discloses the limitations as applied to Claim 15 above.  Lee further discloses generating virtual USB configuration information corresponding to the second non- USB device, including, a) a virtual USB device connected to a downstream virtual port in the virtual USB hub; b) a virtual USB device connected to a downstream virtual port in the virtual USB hub and one or more virtual functions corresponding to the one of more functions that non-USB device is configured to perform; or c) for each of the one or more functions the non-USB device is configured to perform, a virtual USB device or virtual USB function connected to a downstream virtual port in the virtual USB hub (See Paragraphs 61-64, 71-73, and 87).

Claim 20 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 25 recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim(s) 1, 11, and 20 above, and further in view of “Introductions to the MIPI I3C Standardized Sensor Interface” by MIPI Alliance (“MIPI”).

In reference to Claim 4, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that at least one of the one or more non-USB devices is a I3C slave/target device or includes an I3C slave/target device.  MIPI discloses the use of an I3C interface for communicating with an I3C slave/target device (See Page 3 Paragraphs 1-2 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C slave/target device of MIPI as the non-USB device, resulting in the invention of Claim 4, because Lee is not limited as to the type of non-USB device and non-USB interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the I3C slave/target device of MIPI as the non-USB device of Lee would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 5, Lee and MIPI discloses the limitations as applied to Claim 4 above.  Lee further discloses a non-USB master/controller (See Figure 4 Number 450); and a non-USB client, configured to operate as a bridge between USB and non-USB protocols (See Figure 4 Number 440).  MIPI further discloses an I3C master/controller (See Page 3 Paragraphs 1-2 and Table 1).  

In reference to Claim 6, Lee and MIPI discloses the limitations as applied to Claim 4 above.  Lee further discloses that the non-USB device is connected to an external interface on the apparatus comprising a non-USB bus (See Figure 1 Number 127 and Figure 4).  MIPI further discloses the I3C slave/target device is connected to an external interface on the apparatus comprising an I3C bus  (See Page 3 Paragraphs 1-2 and Table 1).  


In reference to Claim 17, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the virtual USB hub is implemented in a probe apparatus including a non-USB master/controller (See Figures 2-4 and Paragraph 45), further comprising implementing a USB-to-non-USB bridge to enable the host to communicate with the non-USB master/controller using the USB protocol (See Figure 4 Number 440).  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that the probe apparatus is an I3C probe apparatus including an I3C master/controller and the non-USB device comprises an I3C slave/target device.   MIPI discloses the use of an I3C interface for communicating between an I3C master/controller device and an I3C slave/target device (See Page 3 Paragraphs 1-2 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C master/controller device of MIPI as the master/controller device and the I2C slave/target device of MIPI as the non-USB device, resulting in the invention of Claim 17, because Lee is not limited as to the type of non-USB device and non-USB interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the I3C master/controller device of MIPI as the master/controller device and the I2C slave/target device of MIPI as the non-USB device of Lee would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 21, Lee discloses the limitations as applied to Claim 1 above.  Lee further discloses that the apparatus includes a non-USB master/controller (See Figures 2-4 and Paragraph 45) and at least one non-USB device comprises a slave/target either coupled to an external bus or external interface on the apparatus or embedded in a computing device coupled to an external bus or external interface on the apparatus (See Figures 2-4), and wherein the apparatus is configured to implement a USB-to-non-USB bridge to facilitate communication between the host computer and the non-USB master/controller (See Figure 4 Number 440).  Lee further discloses that the non-USB device and interface to the non-USB device can be any type of non-USB device and non-USB interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee does not explicitly disclose that the master/controller is an I3C master/controller and at least one non-USB device comprises an I3C slave/target.   MIPI discloses the use of an I3C interface for communicating between an I3C master/controller device and an I3C slave/target device (See Page 3 Paragraphs 1-2 and Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee using the I3C master/controller device of MIPI as the master/controller device and the I2C slave/target device of MIPI as the non-USB device, resulting in the invention of Claim 21, because Lee is not limited as to the type of non-USB device and non-USB interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the I3C master/controller device of MIPI as the master/controller device and the I2C slave/target device of MIPI as the non-USB device of Lee would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 22, Lee and MIPI discloses the limitations as applied to Claim 21 above.  MIPI further discloses that the at least one external bus or external interface includes a I3C bus, and wherein one or more I3C slaves/targets are embedded in a computing device coupled to the apparatus via the I3C bus (See Page 3 Paragraphs 1-2 and Table 1).  

Claim(s) 7-8, 18-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and MIPI as applied to Claim(s) 6, 17, and 21 above, and further in view of US Patent Application Publication Number 2017/0124016 to Gerber et al. (“Gerber”).

In reference to Claim 7, Lee and MIPI disclose the limitations as applied to Claim 6 above.  Lee further discloses that the non-USB device and external interface can be any type of non-USB device and interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee and MIPI do not explicitly disclose that the at least one external bus or external interface includes an external USB Type-C interface, wherein the I3C slave/target device is included in the computing device including the I3C slave/target device, and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between the apparatus and the I3C slave/target device.  Gerber discloses an external USB Type-C interface (See Figure 2 Number 208 and Paragraph 23), wherein an I3C slave/target device (See Figure 2 Number 216’ and Paragraph 27) is included in a computing device including the I3C slave/target device (See Figure 2 Number 204), and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between an apparatus and the I3C slave/target device (See Figure 2 Number 206 and Paragraphs 7-8, 22, and 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee and MIPI using the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber, resulting in the invention of Claim 7, because Lee is not limited as to the type of non-USB device and external interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber as the I3C interface of Lee and MIPI would have yielded the predictable result of communicating the I3C data over a USB Type-C cable, thus enabling more flexible architectural design for enhance performance and reduced costs (See Paragraph 7 of Gerber); because USB Type-C is increasingly popular standard interface (See Paragraph 5 of Gerber); and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 8, Lee, MIPI, and Gerber disclose the limitations as applied to Claim 7 above.  Lee further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Numbers 120 and 130).  Gerber further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Number 220’), and the USB Type-C interface is used to enable the apparatus to communicate with the embedded USB device or USB function (See Paragraphs 7-8 and 22).

In reference to Claim 18, Lee and MIPI disclose the limitations as applied to Claim 17 above.  Lee further discloses that the non-USB device and external interface can be any type of non-USB device and interface (See Paragraphs 41, 63, 65, 96, and 106).  However, Lee and MIPI do not explicitly disclose that the at least one external bus or external interface comprises a USB Type-C interface and wherein the I3C slave/target device is embedded in a computing device connected to the I3C probe apparatus via a USB Type-C cable connected to the USB Type-C interface, and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between the I3C probe apparatus and the I3C slave/target device.  Gerber discloses an external USB Type-C interface (See Figure 2 Number 208 and Paragraph 23), wherein an I3C slave/target device (See Figure 2 Number 216’) is embedded in a computing device connected to the apparatus (See Figure 2 Number 204), and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between an apparatus and the I3C slave/target device (See Figure 2 Number 206 and Paragraphs 7-8 and 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Lee and MIPI using the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber, resulting in the invention of Claim 18, because Lee is not limited as to the type of non-USB device and external interface used (See Paragraphs 41, 63, 65, 96, and 106 of Lee), and the simple substitution of the USB Type-C interface transmitting I3C signals over the SBU1 and SBU pins of Gerber as the I3C interface of Lee and MIPI would have yielded the predictable result of communicating the I3C data over a USB Type-C cable, thus enabling more flexible architectural design for enhance performance and reduced costs (See Paragraph 7 of Gerber); because USB Type-C is increasingly popular standard interface (See Paragraph 5 of Gerber); and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

In reference to Claim 19, Lee, MIPI, and Gerber disclose the limitations as applied to Claim 18 above.  Lee further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Numbers 120 and 130).  Gerber further discloses that the computing device includes an embedded USB device or USB function (See Figure 2 Number 220’), and the USB Type-C interface is used to enable software running on the host to communicate with the embedded USB device or USB function using a USB protocol (See Paragraphs 7-8 and 22).

Claim 23 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Claim 24 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning.

Response to Arguments

Applicant’s arguments, see Pages 11-13, filed 9 May 2022, with respect to the rejections of Claims 1, 3, 11-13, and 20 over Mambakkam have been fully considered and are persuasive.  The aforementioned rejections of Claims 1, 3, 11-13, and 20 over Mambakkam have been withdrawn. 

Applicant has argued that the Smart Card reader interface of Lee provides a fixed, predetermined function, and not a virtual function (See Pages 16-17).  In response, the Examiner notes that, as an initial matter, the claims do not recite any “virtual functions”, let alone flexible, dynamic, or non-fixed virtual functions, nor do the claims preclude the one or more non-USB devices from being a fixed predetermined function.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notwithstanding the above, Applicant has not provided any specific definition of a “virtual function” and thus the function connected to the virtual hub of Lee, which enables a non-USB device to appear to the host computer as a USB device (See Paragraphs 85-87), is a “virtual function” in accordance with the broadest reasonable interpretation of the term.

Applicant has argued that under the claimed invention, the (virtual) functions are not set up by a computer or any type of host, but are implemented in the USB virtual hub apparatus independent of any host or computer connected to the USB upstream port (See Page 17).  In response, the Examiner notes that the claims do not recite that the functions, which are not claimed as being virtual functions, are not set up by a computer or host.  Rather, the claims state “the apparatus is configured to…generate virtual USB configuration information corresponding to at least one of the one or more non-USB devices and the one or more functions configured to be performed by the one of the one or more non-USB devices; and present the virtual USB configuration information to a host when the host is connected to the USB upstream port via a USB link, wherein the virtual USB configuration information enables software running on the host to access at least one of, the one or more non-USB devices; and the one or more functions configured to be performed by the one or more non-USB devices, using communications employing a USB protocol sent between the host and the apparatus over the USB link.”  Furthermore, Applicant has not specifically claimed or defined what constitutes the virtual USB configuration information.  Thus, while the claims require presenting the generated virtual USB configuration information to the host, there is nothing therein that precludes the host from using such information to setup the function to function properly.  As indicated in the above rejections, such features are disclosed by Lee.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant has argued that Number 310 of Lee is a physical port and not a virtual port (See Pages 17, 18, and 19).  In response, the Examiner notes that Number 310 of Lee is a port of Smart Card Virtual Hub 200 (See Figure 3), and thus it is a virtual port in accordance with the broadest reasonable interpretation of the term.

Applicant has argued that there is no motivation for the combination of Lee and MIPI, as Lee makes a sweeping generalization without disclosing any details for implementing use of a non-USB device other than a smart card (See Page 22).  In response, the Examiner notes that the test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lee explicitly discloses that multiple different kinds of interfaces can be used (See Paragraphs 63 and 65).  Lee further discloses that the interface need not have a smart card form factor (See Paragraphs 41 and 106).  Thus, one of ordinary skill in the art would recognize that other interfaces, such as the I3C interface of MIPI, could be substituted for the smart card interfaces of Lee, and the results of such a substitution would be predictable to such a person having ordinary skill in the art, as such a combination would not have changed the intended purpose of Lee.  See DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 90 USPQ2d 1865 (Fed. Cir. 2009).  As indicated in the above rejections, such a substitution would have yielded the predictable result of reducing the number of physical pins used and supporting low power and high speed communications (See Page 3 Paragraph 1 of MIPI) and to allow the I3C device to connect to the host using an existing USB device without the need for glue logic and additional components, allowing interconnection with just one cable via a single USB communication interface, and featuring a low cost (See Paragraphs 25-31 of Lee).

Applicant has argued that Lee does not disclose a non-USB master nor a bridge between USB and I3C protocols (See Pages 22-23).  In response, the Examiner notes that the test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Applicant has argued that there is no suggestion in Gerber or MIPI to use a USB Type-C interface for transferring I3C signals over the SBU1 and SBU2 pins, and that the rejection uses the patent application as a roadmap applying hindsight (See Pages 23-24).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, contrary to Applicants arguments, Gerber explicitly discloses an external USB Type-C interface (See Figure 2 Number 208 and Paragraph 23), wherein an I3C slave/target device (See Figure 2 Number 216’ and Paragraph 27) is included in a computing device including the I3C slave/target device (See Figure 2 Number 204), and wherein SBU1 and SBU2 pins in the USB Type-C interface are used to implement an I3C bus over which signals are transmitted to facilitate communication between an apparatus and the I3C slave/target device (See Figure 2 Number 206 and Paragraphs 7-8, 22, and 27).  In particular, Gerber discloses that “the protocol-specific data that may be communicated between the SBU interface 216 and the SBU interface 216′ may include…MIPI Alliance (MIPI) I3CSM (I3C) data” (See Paragraph 27).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186